In re Focus Healthcare Management, Inc.; Concentra Intergrated Services;— Defendant(s); Applying for Supervisory and/or Remedial Writs Office of Workers’ Compensation District # 02, No. 06-08808; to the Court of Appeal, Third Circuit, No. 08-15.
Granted. For the reasons assigned in Broussard Physical Therapy v. Family Dollar Stores, 08-1013 (La.12/2/08), — So.3d-, 2008 WL 5146651, the decision of the court of appeal is reversed, the third-party demand is dismissed, and the case is remanded to the workers’ compen*465sation judge, OWCA District 2, for further proceedings.